



EXHIBIT 10.4.4


VISTEON CORPORATION 2010 INCENTIVE PLAN
PERFORMANCE STOCK UNIT GRANT AGREEMENT
Visteon Corporation, a Delaware corporation (the “Company”), subject to the
terms of the Visteon Corporation 2010 Incentive Plan (the “Plan”) and this
Agreement, hereby grants to the Participant named in the Notification Summary or
Appendix to this Agreement, performance stock units (“Performance Stock Units”)
as further described herein.
1.Grant of Performance Stock Units, Target Award.
(a)The Company hereby grants to the Participant the number of Performance Stock
Units set forth in the Notification Summary or Appendix, effective as of the
date or dates (the “Grant Date”) and subject to the restrictions set forth in
this Agreement. The Performance Stock Units represent a target number of shares
of the Company’s common stock (“Stock”) to be paid (the “Target Award”) if the
Company’s “Total Shareholder Return” (as defined below, “TSR”) results during
the “Performance Period” (as defined below) relative to returns of similar
companies is ranked #9. The actual number of shares of Stock to be transferred
to the Participant, if any (the “Final Award”), may be earned up to 150% of the
Target Award opportunity, or as low as zero, based on the Company’s TSR
performance ranking within the TSR Peer Group (as defined below) and upon
satisfaction of the conditions to vesting set forth below in this Agreement. In
the event of certain corporate transactions, the number of Performance Stock
Units covered by this Agreement may be adjusted by the Committee as further
described in Section 13 of the Plan.
(b)For purposes of this Agreement, the “Performance Period” means the three
tranches (collectively) as follows:
(i)“Tranche 1”: January 1, 2015 through December 31, 2015, which is allotted 25%
of the Target Award,
(ii)“Tranche 2”: January 1, 2015 through December 31, 2016, which is allotted
25% of the Target Award, and
(iii)“Tranche 3”: January 1, 2015 through December 31, 2017, which is allotted
50% of the Target Award.
(c)For purposes of this Agreement, “Total Shareholder Return” (or “TSR”) is
calculated by dividing the Closing Average Share Value (as defined below) by the
Opening Average Share Value (as defined below).
(i)The term “Closing Average Share Value” means the average value of the common
stock for the trading days during the twenty (20) trading days ending on the
last trading day of the applicable tranche, which shall be calculated as
follows: (i) determine the closing price of the common stock on each trading
date during the twenty-day period, (ii) multiply each closing price as of that
trading date by the applicable share number described below, and (iii) average
the amounts so determined for the twenty-day period. The Closing Average Share
Value shall take into account any dividends on the common stock for which the
ex-dividend date occurred during the applicable tranche, as if the dividend
amount had been reinvested in common stock at the closing price on the
ex-dividend date. The share number in clause (ii) above, for a given trading
day, is the sum of one share plus the cumulative number of shares deemed
purchased with such dividends. Notwithstanding the foregoing, if the Closing
Average Share Value is calculated as of a Change in Control, then the Closing
Average Share Value shall be based on the twenty-day period ending immediately
prior to the Change in Control.
(ii)The term “Opening Average Share Value” means the average value of the common
stock for the trading days during the twenty (20) trading days ending on the
last trading day prior to the beginning of the applicable tranche, which shall
be calculated as follows: (i) determine the closing price of the common stock on
each trading date during the twenty-day period, (ii) multiply each closing price
as of that trading date by the applicable share number described below, and
(iii) average the amounts so determined for the twenty-day period. The Opening
Average Share Value





--------------------------------------------------------------------------------





shall take into account any dividends on the common stock for which the
ex-dividend date occurred during the twenty-day period, as if the dividend
amount had been reinvested in common stock at the closing price on the
ex-dividend date. The share number in clause (ii) above, for a given trading
day, is the sum of one share plus the cumulative number of shares deemed
purchased with such dividends.
(d)For purposes of this Agreement, the “TSR Peer Group” includes the following
16 companies:
Autoliv, Inc.        Delphi Automotive    Magna International, Inc.
BorgWarner Inc.    Denso            Meritor Inc.
Calsonic Kansai        Faurecia        Tenneco Inc.
Continental        Federal-Mogul Corp.    Valeo
Cooper Standard    Johnson Controls Inc.    
Dana Holding Corp    Lear Corporation
2.TSR Achievement, Percentage Earned, Vesting, Effect of Change in Control.
(a)The Participant’s rights to the Target Award will be based on the
Participant’s continued employment and the extent to which TSR is achieved for
each tranche. Awards can be “Earned” (meaning available for potential vesting)
up to 150% of the Target Award opportunity based on the Company’s TSR
performance ranking within the “Comparator group” (meaning Visteon plus the TSR
Peer Group) as follows (award payouts for performance between the rankings
specified below is determined based on straight-line interpolation):
(i)No award if Visteon is in the bottom 3,
(ii)35% of the target award if ranked #4,
(iii)100% of the target award if ranked #9,
(iv)150% of the target award if ranked #14 or higher.
However, if the TSR is negative for any tranche within the Performance Period,
the Target Award Earned for that tranche cannot be greater than 100%, regardless
of the ranking above, unless the Tranche 3 performance achieved is positive.
An upward adjustment to the Target Award Earned for Tranche 1 and/or Tranche 2
will be made if the Target Award Earned for Tranche 3 is higher than that of
Tranche 1 and/or Tranche 2. This adjustment will be equal to the Target Award
Earned for Tranche 3.
(b)If the Participant remains in the employ of the Company through January 31,
2018, the percentage of the Target Award Earned for the Performance Period
through that date will vest on that date.
(c)If a Change in Control (as defined in Paragraph 3(f) of this Agreement)
occurs before January 31, 2018, (x) the Performance Period will be deemed to
have been terminated immediately before the Change in Control, and (y) the
Performance Stock Units Earned as of the date of the Change in Control will be
converted into time vesting Restricted Stock Units that will vest on January 31,
2018 if the Participant remains in the employ of the Company through that date
(the “Converted Restricted Stock Units”) and, in addition, the following rules
will apply:
(i)If the Converted Restricted Stock Units are not assumed, converted or
replaced by the acquirer or other continuing entity, the Converted Restricted
Stock Units will become fully vested immediately before the Change in Control
(and any remainder of the Target Award will be forfeited).
(ii)If (A) the Converted Restricted Stock Units are assumed, converted or
replaced by the acquirer or other continuing entity and (B) the Participant’s
employment is terminated within 24 months following the Change in Control by the
Company without Cause (other than by reason of death or disability), the
Converted Restricted Stock Units will become fully vested immediately





--------------------------------------------------------------------------------





upon the termination of the Participant’s employment (and any remainder of the
Target Award will be forfeited).
(iii)If (A) the Converted Restricted Stock Units are assumed, converted or
replaced by the acquirer or other continuing entity and (B) the Participant’s
employment continues beyond the date that is 24 months after the Change in
Control, the Converted Restricted Stock Units will vest, if at all, in
accordance with Paragraph 2(b), subject to Paragraph 3.
3.Termination of Employment.
(a)Except as set forth in Paragraph 2(c) or in the remaining provisions of this
Paragraph 3 or as otherwise determined by the Committee, the Participant’s
rights to receive any portion of the Target Award will be cancelled immediately
and without notice to the Participant, and no Final Award will be made, if the
Participant terminates employment with the Company before January 31, 2018. A
transfer or assignment of employment to a company that is owned at least 50%
directly or indirectly by the Company shall not be deemed a termination of
employment solely for purposes of Performance Stock Units covered by this
Agreement.
(b)Notwithstanding the provisions of Paragraph 3(a), if the Participant is
placed on an approved leave of absence, with or without pay, the Participant
will continue to be eligible to receive the Final Award as if the Participant
was actively employed during any period of the leave.
(c)Notwithstanding the provisions of Paragraph 3(a), if the Participant’s
employment with the Company is terminated by reason of disability (as defined in
the Company’s long-term disability plan), death, retirement or involuntary
termination by the Company without Cause, and either (x) the Participant had
remained in the employ of the Company for at least 180 days following the Grant
Date before the termination of the Participant’s employment with the Company, or
(y) the Change in Control has occurred before the termination of employment, the
Participant will be entitled to a “Pro Rata Part” of the “Full Period Award” (as
those terms are defined below) for those units that do not vest upon that
termination pursuant to Paragraph 2(c)(ii). For these purposes:
(i)the “Full Period Award” means that percentage of the Target Award for the
Performance Period that would have been Earned as of December 31, 2017 and
vested as of January 31, 2018 if the Participant had remained in the employ of
the Company through January 31, 2018; and
(ii)“Pro Rata Part” means a fraction, the numerator of which is the number of
days between the Grant Date and either the ending date for each Tranche of the
Performance Period or the date of the termination of the Participant’s
employment (whichever is earlier) and the denominator of which is 301 for
Tranche 1; 667 for Tranche 2; and 1,063 for Tranche 3 (i.e.: the number of days
from the Grant Date through the end of each Tranche or in the case of Tranche 3,
the number of days from the Grant Date through January 31, 2018).
(d)For purposes of this Agreement, “retirement” shall mean the Participant’s
voluntary termination of employment either (1) after attaining age 55 and
completion of 10 years of service, or (2) after completion of at least 30 years
of service, regardless of age.
(e)For purposes of this Agreement, the term “Cause” shall mean (i) the willful
and continued failure by the Participant to substantially perform the
Participant’s duties with the Company (other than any such failure resulting
from the Participant’s incapacity due to physical or mental illness) after a
written demand for substantial performance is delivered to the Participant by
(A) if the Participant is an executive officer of the Company, the Board of
Directors of the Company, or (B) if the Participant is not an executive officer
of the Company, the head of the Company’s global human resources department,
which demand specifically identifies the manner in which the Company believes
that the Participant has not substantially performed the Participant’s duties,
or (ii) the willful engaging by the Participant in conduct which is demonstrably
and materially injurious to the Company, monetarily or otherwise.
(f)For purposes of this Agreement, the term “Change in Control” has the meaning
given to that term in the Plan, modified as follows:
(i)by substituting for paragraph (B) of the definition of that term in the Plan,
the following language:
“(B) within any twelve month period, the following individuals cease for any
reason to constitute a majority of the number of directors then serving:
individuals who, at the beginning of the twelve month period, constitute the
Board and any new director (other than a director whose initial





--------------------------------------------------------------------------------





assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the twelve month period or
whose appointment, election or nomination for election was previously so
approved or recommended (for these purposes, (x) a threatened election contest
will be deemed to have occurred only if any person or entity publicly announces
a bona fide intention to engage in an election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company, and (y) a withhold vote campaign with respect to any director will not
by itself constitute an actual or threatened election contest);”
(ii) The consummation of the sale of the Company’s shares in Halla Visteon
Climate Control Corporation pursuant to the Share Purchase Agreement by and
among VIHI, LLC, the Company, Hahn & Co. Auto Holdings Co. Ltd. And Hankook Tire
Co. LTD dated as of December 17, 2014 will not constitute a Change in Control
for Purposes of this Agreement.
4.Payment of Final Award.
(a)The Committee will determine the amount of the Final Award with respect to
the Performance Period, and the Participant will receive shares of Stock in
settlement of the Final Award, (i) on a date to be selected by the Company
between January 31 and March 15, 2018 (if the Final Award vests on January 31,
2018) or (ii) in any other case in which the Participant terminates employment
and is entitled to accelerated vesting under Paragraph 2(c), within ten days
thereafter, except to the extent that Code Section 409A(a)(2)(B)(i) requires
that payment be postponed six months and one day after the date of the
Participant’s “separation from service” (the “Settlement Date”). Notwithstanding
the foregoing, the Company may, in its sole discretion and to the extent
permitted under Treasury Regulation § 1.409A-3(j)(4)(ix)(B), terminate this
Agreement and pay the Participant’s Final Award on a Settlement Date upon the
occurrence of, or within 30 days before, upon or within twelve months after any
Change in Control that constitutes a “change in the ownership,” a “change in the
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Company within the meaning of Section 409A of the Code.
(b)The number of shares of Stock delivered to the Participant will equal the
number of shares included in the Final Award, less applicable withholding and
brokerage fees associated with the sale of any shares to pay applicable
withholding. Any shares of Stock will be issued in book-entry form, registered
in the Participant’s name or in the name of the Participant’s legal
representatives, beneficiaries or heirs, as the case may be. The Company will
not deliver any fractional share of Stock but will pay, in lieu thereof, cash
equal to the Fair Market Value of such fractional share. Notwithstanding the
foregoing, the Committee may direct that in lieu of settlement through delivery
of Stock, the Participant’s Final Award will be settled by a single lump sum
payment equal to the number of shares of Stock that would otherwise be issued in
settlement of the Final Award multiplied by the Fair Market Value of a share of
the Stock, less applicable withholding taxes. All Performance Stock Units that
have become vested and are settled will be cancelled.
(c)The Company may retain the services of a third-party administrator to perform
administrative services in connection with the Plan. To the extent the Company
has retained such an administrator, any reference to the Company will be deemed
to refer to any such third-party administrator retained by the Company, and the
Company may require the Participant to exercise the Participant’s rights under
this Agreement only through such third-party administrator.
5.Dividend Equivalents.
Upon distribution of the Final Award, the Participant will be entitled to
receive payment of the same amount of cash, subject to applicable taxes, that
the Participant would have received as cash dividends, as if, on each record
date during the period beginning on the Grant Date and ending on the date of
settlement of the Final Award, the Participant had been the holder of record of
a number of shares of Stock equal to the number of shares included in the
Participant’s Final Award.





--------------------------------------------------------------------------------





6.Withholding.
(a)Upon distribution of the Final Award, the Company may satisfy its tax
withholding obligations in any manner determined by the Committee, including by
withholding a portion of the Participant’s cash compensation or by withholding a
number of shares of Stock having a Fair Market Value, as determined by the
Committee, equal to the amount required to be withheld. The Fair Market Value of
any fractional share of Stock remaining after the withholding requirements are
satisfied will be paid to the Participant in cash. The Company may also require
the Participant to deliver a check in the amount of any tax withholding
obligation, or to otherwise indemnify the Company, as a condition to the
issuance of any stock hereunder.
(b)Dividend equivalents paid on Performance Stock Units are subject to
applicable tax withholding as described in Paragraph 6(a).
7.Conditions on Award.
(a)Notwithstanding anything herein to the contrary, the Committee may cancel an
award of Performance Stock Units, and may refuse to settle the Final Award, if
before a Change in Control and during the period from the date of the
Participant's termination of employment from the Company to the date of
settlement of the Final Award, the Committee determines that the Participant has
either (i) refused to be available, upon request, at reasonable times and upon a
reasonable basis, to consult with, supply information to and otherwise cooperate
with the Company with respect to any matter that was handled by the Participant
or under the Participant's supervision while the Participant was in the employ
of the Company or (ii) engaged in any activity in violation of the
non-competition and/or non-solicitation covenants under the Employment Agreement
or the Change in Control Agreement, as may apply.
(b)Notwithstanding anything herein to the contrary, the Participant may be
required to forfeit or repay any or all shares of Stock and/or dividend
equivalents received by the Participant under this Agreement pursuant to the
terms of any compensation recovery or clawback policy that may be adopted by or
applicable to the Company under the Dodd-Frank Wall Street Reform and Consumer
Protection Act.
8.Nontransferability.
Except as provided in Paragraph 9 of this Agreement, the Participant has no
right to sell, assign, transfer, pledge, or otherwise alienate the Performance
Stock Units, and any attempted sale, assignment, transfer, pledge or other
conveyance will be null and void.
9.Beneficiary.
The Participant may designate a beneficiary to receive any settlement of any
Final Award that may be made on or after the Participant’s death on the form or
in the manner prescribed for such purpose by the Committee. Absent such
designation, the Participant’s beneficiary will be the Participant's estate. The
Participant may from time to time revoke or change the beneficiary designation
without the consent of any prior beneficiary by filing a new designation with
the Company. If the Participant designates his spouse as beneficiary, such
designation automatically will become null and void on the date of the
Participant's divorce or legal separation from such spouse. The last such
designation received by the Company will be controlling; provided, however, that
no designation, or change or revocation thereof, will be effective unless
received by the Company before the Participant’s death, and in no event will any
designation be effective as of a date before such receipt. If the Committee is
in doubt as to the identity of the beneficiary, the Committee may deem the
Participant’s estate as the beneficiary, or the Company may apply to any court
of appropriate jurisdiction and such application will be a complete discharge of
the liability of the Company therefor.
10.Securities Law Restrictions.
(a)The Participant acknowledges that any stock that may be transferred to the
Participant in settlement of the Final Award, is being acquired for investment
purposes only and not with a view to resale or other distribution thereof to the
public in violation of the Securities Act of 1933, as amended (the “Act”). The
Participant agrees and acknowledges, with respect to any stock that has not been
registered under the Act, that (i) the Participant will not sell or otherwise
dispose of such stock except pursuant to an effective registration statement
under the Act and any applicable state securities laws, or in a transaction
which in the opinion of counsel for the Company is exempt from such
registration, and (ii) a legend may be placed on the certificates for the stock
to such effect. As further conditions to the issuance of the stock, the
Participant agrees for himself or herself, the Participant’s beneficiary, and
the Participant’s heirs, legatees and legal representatives, before such
issuance, to





--------------------------------------------------------------------------------





execute and deliver to the Company such investment representations and
warranties, and to take such other actions, as the Committee determines may be
necessary or appropriate for compliance with the Act and any applicable
securities laws.
(b)Notwithstanding anything herein to the contrary, the Committee, in its sole
and absolute discretion, may delay settlement of or transferring stock to the
Participant or the Participant’s beneficiary in settlement of the Final Award or
may impose restrictions or conditions on the Participant’s (or any
beneficiary’s) ability to directly or indirectly sell, hypothecate, pledge,
loan, or otherwise encumber, transfer or dispose of the stock, if the Committee
determines that such action is necessary or desirable for compliance with any
applicable state, federal or foreign law, the requirements of any stock exchange
on which the stock is then traded, or is requested by the Company or the
underwriters managing any underwritten offering of the Company’s securities
pursuant to an effective registration statement filed under the Act.
11.Voting Rights.
The Participant will have no voting rights with respect to the Performance Stock
Units at any time before distribution of the Final Award.
12.Limited Interest.
(a)The grant of the Performance Stock Units will not be construed as giving the
Participant any interest other than as provided in this Agreement. The
Participant will have no rights as a shareholder as a result of the grant or
vesting of the Performance Stock Units unless and until shares of Stock are
issued in settlement of the Final Award.
(b)The grant of the Performance Stock Units will not confer on the Participant
any right to continue as an employee or continue in service of the Company, nor
interfere in any way with the right of the Company to terminate the
Participant's employment at any time.
(c)The grant of the Performance Stock Units will not affect in any way the right
or power of the Company to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger, consolidation or business combination
of the Company, or any issuance or modification of any term, condition, or
covenant of any bond, debenture, debt, preferred stock or other instru-ment
ahead of or affecting the stock or the rights of the holders thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business or any other Company act or proceeding, whether
of a similar character or otherwise.
(d)The Participant acknowledges and agrees that the Plan is discretionary in
nature and limited in duration, and may be amended, cancelled, or terminated by
the Company, in its sole discretion, at any time. The grant of the Performance
Stock Units under the Plan is a one-time benefit and does not create any
contractual or other right to receive a grant of Performance Stock Units or
benefits in lieu of Performance Stock Units in the future. Future grants, if
any, will be at the sole discretion of the Committee, including, but not limited
to, the timing of any grant, the number of shares or units to be granted, and
restrictions placed on such shares or units.
13.Transfer of Personal Data.
The Company and, if the Participant is employed by a subsidiary of the Company,
the Participant’s employer hold and control certain personal information about
the Participant, including the Participant's name, home address and telephone
number, date of birth, social security number or other employee identification
number, salary, tax jurisdiction, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock or units awarded, canceled, purchased, vested,
unvested or outstanding in the Participant's favor, for the purpose of managing
and administering the Plan (“Data”). Visteon Corporation and/or its subsidiaries
will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of the Participant's participation
in the Plan, and the Company may further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located in the European Economic Area, or
elsewhere throughout the world, such as the United States. The Company will
protect the Data by insuring that any such recipients are certified under the
U.S. - E.U. Safe Harbor Framework or have entered into an agreement to hold or
process such Data in compliance with Safe Harbor Principles, the E.U. Model
Clauses or similar legislation of the country where the Participant resides, and
will receive, possess, use, retain and transfer the Data, in electronic or other
form, solely for the purposes of implementing, administering and managing the
Participant's participation in the Plan, including any requisite





--------------------------------------------------------------------------------





transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding of shares of stock on the Participant's behalf to
a broker or other third party with whom the Participant may elect to deposit any
shares of stock acquired pursuant to the Plan. The Participant may, at any time,
review Data, require any necessary amendments to it or direct the Company in
writing or via email not to process or transfer Participant’s Data thereby
discontinuing the Participant's participation in the Plan.
14.Incorporation by Reference.
The terms of the Plan are expressly incorporated herein by reference.
Capitalized terms not otherwise defined in this Agreement have the meanings
ascribed to them under the Plan. In the event of any conflict between this
Agreement and the Plan, the Agreement will govern.
15.Governing Law.
This Agreement will be governed by and construed in accordance with the laws of
the State of Delaware, without reference to any conflict of laws principles
thereof.
16.Severability.
In the event any provision of the Agreement is held illegal or invalid for any
reason, the illegality or invalidity will not affect the remaining provisions of
the Agreement, and the Agreement will be construed and enforced as if the
illegal or invalid provision has not been inserted.
17.Amendment.
This Agreement may not be amended, modified, terminated or otherwise altered
except by the written consent of Visteon Corporation and the Participant.
18.Counterparts.
This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original but all of which together will constitute one and
the same instrument.





